Citation Nr: 9928660	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  97-21 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the lumbar spine, L5-S1, 
degenerative disc disease L3-L4, L5-S1, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
arthritis of the left hip, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to April 
1968, and from May 1980 to November 1995, with service in the 
Army National Guard between his periods of active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which granted entitlement 
to service connection for degenerative joint disease of the 
lumbar spine, evaluated as 10 percent disabling, and granted 
a claim of entitlement to an increased rating for service-
connected arthritis of the left hip, evaluated as 10 percent 
disabling.  The RO also granted a claim for a left gluteal 
muscle condition, evaluated as 0 percent disabling 
(noncompensable), and denied claim for service connection for 
status post hemilaminectomy of the lumbar spine, L-4 and  L-
5.  The veteran filed an appeal only as to the ratings for 
his degenerative joint disease of the lumbar spine, and 
arthritis of the left hip.  In December 1997, the RO 
increased the veteran's rating for his low back disorder to 
20 percent disabling.  However, since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  In September 1998, the Board 
remanded the claims for additional development.  In February 
1999, after the requested development was carried out, the RO 
affirmed the current evaluations.

The U.S. Court of Appeals for Veterans Claims (the Court 
herein) has held that pursuant to 38 C.F.R. § 20.202 (1998), 
and the duty to assist under 38 U.S.C.A.      § 5107 (West 
1991), the Board is required to review all issues which are 
reasonably raised from a liberal interpretation of the 
appellant's substantive appeal.  Meyers v. Derwinski, 1 Vet. 
App. 127 (1991); EF v. Derwinski, 1 Vet. App. 324 (1991).  
The Board is of the opinion that the veteran's complaints of 
left leg pain, and the medical evidence showing inter alia a 
diagnosis of chronic left leg and gluteal pain stemming from 
gluteal muscle injury with secondary sciatic irritation, are 
specific enough to reasonably raise a claim for entitlement 
to an increased rating for the veteran's service-connected 
residuals, status post left gluteal muscle tear.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  As of December 1, 1995, the veteran's service-connected 
degenerative joint disease of the lumbar spine, L5-S1, 
degenerative disc disease L3-L4, L5-S1, has been productive 
of no more than moderate symptoms.

2.  As of December 1, 1995, the veteran service-connected 
left hip disorder has been manifested by arthritis shown by 
X-ray, with subjective reports of pain and weakness, but 
clinically there is normal muscle strength in the surrounding 
muscles and no medical evidence of limitation of left hip 
motion. 


CONCLUSIONS OF LAW

1.  As of December 1, 1995, the criteria for entitlement to a 
schedular evaluation in excess of 20 percent for the 
veteran's degenerative joint disease of the lumbar spine, L5-
S1, degenerative disc disease L3-L4, L5-S1, have not been 
met.  38 U.S.C.A.   §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).

2.  As of December 1, 1995, the criteria for entitlement to a 
schedular evaluation in excess of 10 percent for the 
veteran's arthritis of the left hip have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claims for increased 
evaluations are well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in 
such a case it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence which includes VA examination reports and reports 
from private health care providers, the Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

By rating decision in September 1996, the RO determined that 
service connection was warranted for "degenerative joint 
disease, lumbar spine, L5-S1," and arthritis of the left 
hip.  In each case, the RO assigned a 10 percent rating with 
an effective date of December 1, 1995.  In December 1997, the 
RO granted service connection for degenerative disc disease 
(DDD) L3-L5, L5-S1, and assigned a 20 percent evaluation for 
the veteran's low back disorder, which the RO characterized 
as "degenerative joint disease of the lumbar spine, L5-S1, 
degenerative disc disease L3-L4, L5-S1."  The RO assigned an 
effective date of December 1, 1995.  Accordingly, the issues 
are whether a rating in excess of 20 percent is warranted for 
the veteran's low back disability, and whether a rating in 
excess of 10 percent is warranted for his arthritis of the 
left hip, for the period from December 1, 1995 to the 
present.   


I.  Low Back

The veteran essentially asserts that his degenerative joint 
disease of the lumbar spine, L5-S1, DDD L3-L4, L5-S1, is more 
than 20 percent disabling.  Specifically, review of the 
veteran's written statements, and the transcript from his 
hearing held in September 1997, shows that he argues that he 
has difficulty bending and lifting.

The veteran has been granted service connection for 
degenerative joint disease of the lumbar spine, L5-S1, DDD 
L3-L4, L5-S1.  The veteran's low back disability is currently 
rated as intervertebral disc syndrome (IDS), and has been 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293.  Under DC  5293, a 20 percent 
rating is warranted for moderate IDS, with recurring attacks.  
A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.

Initially, the Board notes that the veteran's medical records 
show that in June 1973 he was diagnosed with a ruptured 
intervertebral disc, L4 and L5, left.  He underwent a 
hemilaminectomy with removal of ruptured intervertebral disc 
L4-L5, left.

A VA examination report, dated in April 1996, shows that the 
veteran was noted to have degenerative arthritis of the back 
with L4-L5 lumbar disc disease, and a history of left gluteal 
muscle tear with secondary sciatica.  There was no 
radiculopathy in the left leg.  Deep tendon reflexes and 
motor and sensory examinations were unremarkable.  There was 
pain on motion of the spine.  

A May 1996 VA examination report shows that the veteran 
denied bowel and bladder symptoms, and that there was some 
pain on the left during straight leg raise.  Deep tendon 
reflexes were 0/4 at the right knee, 1+/4 at the left knee, 
1+/4 at the left Achilles, and 0/4 at the right Achilles.  
Sensory function was otherwise intact throughout both sides 
of the lower extremities.  Muscle strength in the lower 
extremities was 5+/5.  X-rays revealed severe degenerative 
changes at L4-L5 and L5-S1, with mild encroachment on the 
intraneural foramen.  There was a mild loss of lordosis.  The 
assessment was chronic lower lumbar strain, with history of 
previous diskectomy at L4-L5.  

A VA examination report, dated in August 1996, shows that the 
veteran's spine had 20 degrees of extension, 86 degrees of 
flexion,  left lateral bending to 24 degrees, right lateral 
bending to 20 degrees, and rotation to 45 degrees, 
bilaterally.  Deep tendon reflexes were symmetrical and there 
were no sensory changes.  The impressions noted a history of 
degenerative disc disease L4-L5 with laminectomy with either 
all or part of the L4-L5 disc removed, degenerative joint 
disease (DJD) of the lumbar spine, and history of DDD L4-L5 
with laminectomy.  The examiner noted that the current 
symptoms did not seem to reflect recurrent disc disease 
syndrome. 

Records from Robert Roth, M.D., dated between 1995 and 1998, 
show several treatments for low back pain, with findings that 
included deep tendon reflexes of 1/4 at the knees and ankles, 
and normal muscle strength in the lower extremities.  The 
assessments included acute muscular inflammation and spasm of 
left lower back with referred pain, and low back pain.  A 
record, dated in April 1997, shows treatment for complaints 
of pain and weakness.  On examination, the veteran could bend 
laterally and forward "fairly well."  Sensation and reflex 
strength was equal, bilaterally.  The straight leg raise test 
was negative.  The assessment was ongoing left sciatica.

An April 1997 CT scan from Saint Elizabeth's Community Health 
Center (Saint Elizabeth's) revealed degenerative changes with 
a lateral disc herniation at L3-L4, broad diffuse bulging of 
the L4-L5 disc, and broad bulging of the L5-S1 annulus.  

A letter from Richard C. Sposato, M.D., dated in October 
1997, shows that the veteran complained of low back and left 
leg pain and weakness.  It was indicated that the veteran's 
arthritis at L3-L4 has caused stenosis of the left neuro-
formen.  However, the tests for spinal stenosis and para 
forma syndrome were negative.  The bulk, power and tone of 
all four limbs was normal.  The straight leg raise test was 
negative.  Deep tendon reflexes were symmetrical.  

A VA spine examination report, dated in November 1997, shows 
that on examination the veteran could heel and toe walk.  The 
veteran's spine had 30 degrees of extension, 70 degrees of 
flexion, and lateral bending to 40 degrees, bilaterally.  
Strength in the left lower extremity was normal.  The 
examiner stated that deep tendon reflexes were "normal" at 
2/4 at the ankles and knees, bilaterally.  The examiner noted 
that the veteran had disc bulging at L3-L4 and L5-S1, and 
that there was marked DJD at these levels.  X-rays revealed 
moderate DJD at L5-S1, stable when compared to prior study 
(June 1996), and slight deformity involving the superior end 
plate of L5 with mild narrowing of the L4-L5 disc space. 

Based on its review of the evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for DJD of the lumbar spine, L5-S1, DDD L3-L4, 
L5-S1, from December 1, 1995 to the present.  The findings in 
evidence are not representative of severe IDS, with recurring 
attacks with intermittent relief.  In this regard, the 
medical evidence does not show such limitation of motion, 
combined with other symptoms, to warrant an increased rating.  
In particular, although the May 1996 VA examination report 
shows that deep tendon reflexes were significantly impaired, 
this report also shows that muscle strength in the lower 
extremities was 5/5.  Furthermore, the August 1996 VA 
examination report shows that the examiner noted that the 
current symptoms did not seem to reflect recurrent disc 
disease syndrome, and that the veteran's sciatica was 
associated with his gluteal muscle injury.  The veteran's 
range of motion in his low back, and his deep tendon 
reflexes, actually improved between August 1996 and November 
1997, and X-rays taken in November 1997 were noted to show 
that the veteran had moderate DJD at L5-S1 that was stable 
when compared to prior studies carried out in June 1996.  The 
November 1997 VA examination report also shows that muscle 
strength in the lower extremities was 5/5.  Therefore, an 
increased rating is not warranted.

The Board has considered that the veteran has been diagnosed 
with DDD of the lumbar spine, and that he has asserted that 
he has some flare-ups of back pain.  In this regard, VA is 
required to take pain symptoms into account, to the extent 
they are supported by adequate pathology.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  However, when 
the ranges of motion in the back are considered together with 
the evidence showing functional loss, to include the findings 
pertaining to neurologic deficits, loss of muscle strength, 
and muscle atrophy, the Board finds that the evidence does 
not show symptoms compatible with severe IDS and recurring 
attacks with intermittent relief.  While there is a history 
of occasional muscle spasms and pain, impaired reflexes, and 
reports of difficulty bending and lifting, the relevant 
medical evidence of record demonstrates that the veteran's 
low back disability is not more than moderately disabling in 
degree.  In light of the foregoing, the Board concludes that 
the preponderance of the evidence is against a 20 percent 
evaluation under DC 5293, even with consideration of 
functional loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.71a, DC 5293; DeLuca, supra.  As such, a 20 percent rating 
is not warranted for any time for the period from December 1, 
1995 to the present.  See 38 C.F.R. §§ 3.31, 3.400(b)(2)(i) 
(1998).  In this regard, the Board parenthetically notes that 
the veteran's last day of service was November 30, 1995, and 
that his claim was received within one year of separation 
from service. 

As for other diagnostic codes, under 38 U.S.C.A. § 4.71a, DC 
5295, a 40 percent rating is warranted when there is severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  In addition, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.  Limitation of motion of the lumbar spine is 
appropriately evaluated under DC 5292.  In order to warrant 
an evaluation in excess of 20 percent under DC 5292, the 
veteran would have to demonstrate that he has severe 
limitation of motion of the lumbar spine.  

However, the veteran's examination reports do not show that 
he has severe limitation in the range of motion in his back, 
and when the ranges of motion in the back are considered 
together with the lack of evidence showing functional loss, 
to include the lack of any significant loss of muscle 
strength, or muscle atrophy, the veteran's limitation of 
motion is not shown to be severe.  Although there is some 
clinical evidence of some muscle spasms in the low back 
region, as reported in Dr. Roth's records, along with 
radiographic evidence of disc space bulging and arthritis, 
the evidence does not show listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or some of the above with 
abnormal mobility on forced motion.  Accordingly, the 
evidence does not show that the veteran has the requisite 
limitation of motion in the lumbar spine, or other 
symptomatology, as required for a rating in excess of 20 
percent under DC's 5003, 5292 or 5295.  

As a final matter, with respect to the whether an increased 
evaluation could be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain under 
either DC 5292 or DC 5295, see 38 C.F.R. §§ 4.40, 4.45 and 
4.59; DeLuca, supra, the Board initially notes that the 
veteran's subjective complaints of pain are specifically 
contemplated in the criteria of DC 5295.  As for DC 5292, as 
stated with regard to functional loss in the evaluation of 
the veteran's disability under DC 5292, there is insufficient 
evidence of objective pain on motion, or any other functional 
loss, to warrant a rating in excess of 20 percent at this 
time.  Accordingly, an evaluation in excess of 20 percent is 
not warranted under either DC 5292 or DC 5295. 


II.  Left Hip.

A review of the veteran's written statements, and the 
transcript from his personal hearing held in September 1997, 
shows that he argues that his left hip disability causes pain 
and fatigue.  Specifically, he has reported that he began to 
feel fatigued after standing 20 to 25 minutes, and that after 
40 to 45 minutes of standing he had a tingling sensation in 
his left leg.  He stated that, at that point, he had to sit 
down or his leg would give out on him, and that it took about 
one-half hour for him to recover.  He further complained of 
muscle spasms and cramps, and stated that he used a muscle 
relaxer in the morning. 

The veteran has been granted service connection for arthritis 
of the left hip.  For the purpose of rating disability from 
arthritis, the hip is considered a major joint.  38 C.F.R. 
§ 4.45(f) (1998).  Under 38 C.F.R. § 4.71a, DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. §  4.71a, DC 5003.  

Under 38 C.F.R. § 4.71a, DC 5251, a limitation of extension 
of the thigh to 5 (five) degrees warrants a 10 percent 
evaluation.  Under DC 5252 a limitation of flexion of the 
thigh to 45 degrees also warrants a 10 percent evaluation.  
Finally, under DC 5253, an impairment of the thigh manifested 
by a limitation of rotation, such that a veteran cannot toe-
out more than 15 degrees in the affected leg, or a limitation 
of abduction such that a veteran cannot cross his or her 
legs, warrants a 10 percent evaluation.

In this case, the veteran's August 1996 VA examination report 
shows that he had a full range of motion in the hip and knee, 
and that the left lower extremity had normal strength.  His 
November 1997 VA examination report shows that he able to 
heel and toe walk, and that his muscle strength was 5/5.  In 
addition, Dr. Sposato's letter indicates that the EMG, motor 
and sensory examinations for the veteran's lower left 
extremity were normal.  Therefore, there is an absence of 
limitation of motion or disability sufficient to warrant a 
compensable evaluation for arthritis of the left hip under 
the provisions of DC 5003, 5251, 5252 or 5253. 

However, the United States Court of Veterans Appeals (Court) 
has stated that when read together, 38 C.F.R. §§ 4.59 and 
Part 4, Diagnostic Code 5003, state that "painful motion of a 
major joint...caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint...even though there is no actual limitation of motion."  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Here, mild degenerative changes were noted in a VA X-ray 
report for the veteran's left hip in April 1996.  Therefore, 
an evaluation of 10 percent is warranted for this disability 
under the provisions of 38 C.F.R. § 4.59 and Part 4, DC 5003, 
as interpreted by the Court in Lichtenfels.  On this basis, 
the Board finds that the veteran's subjective reports of pain 
and weakness, combined with the findings of arthritis of the 
left hip on X-ray findings, warrant a 10 percent evaluation.  
38 C.F.R. § 4.71a, DC 5003.  

In conjunction with application of DC 5003, the Board has 
also considered the possibility that an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain under 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-205 (1995); VAOPGCPREC 9-98 (Aug. 14, 1998).  However, 
when the ranges of motion in the left hip are considered 
together with the evidence showing functional loss, to 
include the findings pertaining to neurologic deficits, loss 
of muscle strength, and muscle atrophy, the Board finds that 
there is insufficient objective evidence to warrant a 
determination that the veteran has functional loss equivalent 
to a 20 percent rating under the applicable criteria.  For 
example, there is no evidence that the range of motion in the 
hip is limited.  Furthermore, muscle strength is normal, and 
there is no evidence of disuse, such as muscle atrophy.  See 
38 C.F.R. § 4.40.  The veteran's complaints primarily consist 
of complaints pertaining to his left leg.  However, the 
medical evidence does not show that the veteran's left leg 
symptoms are primarily associated with his arthritis of the 
left hip.  For example the May 1996 and August 1996 VA 
examination reports show that the examiners related the 
veteran's left buttock strain and sciatica to his service-
connected residuals, status post left gluteal muscle tear.  
In such cases, pyramiding, that is, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (1998).  Here, the Board has determined that the 
veteran's complaints reasonably raise the issue of 
entitlement to an increased rating for his left gluteal 
muscle tear, and this issue has been referred to the RO for 
adjudication.  Accordingly, a rating in excess of 10 percent, 
based on functional loss, is not warranted.  

Based on the foregoing, the Board finds that a 10 percent 
rating is not warranted for any time for the period from 
December 1, 1995 to the present.  See 38 C.F.R.        §§ 
3.31, 3.400(b)(2)(i) (1998).  In this regard, the Board 
parenthetically notes that the veteran's last day of service 
was November 30, 1995, and that his claim was received within 
one year of separation from service. 


III.  Conclusion

In view of all of the foregoing, the Board finds that the 
overall symptomatology and pathology of the veteran's 
currently diagnosed low back disability, and arthritis of the 
left hip, is inconsistent with the presence of more than a 20 
percent rating, and a 10 percent rating, respectively.  To 
that extent, the oral and written testimony of the veteran as 
to an increased level of severity of the disabilities at 
issue is unsupported.  As such, a schedular evaluation in 
excess of 20 percent for degenerative joint disease of the 
lumbar spine, L5-S1, degenerative disc disease L3-L4, L5-S1, 
and a schedular evaluation in excess of 10 percent for 
arthritis of the left hip, is not for assignment.

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for degenerative joint 
disease of the lumbar spine, L5-S1, degenerative disc disease 
L3-L4, L5-S1, is denied.

A rating in excess of 10 percent for arthritis of the left 
hip is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

